          Case 1:20-mc-00020-LM Document 1 Filed 02/14/20 Page 1 of 1



                        UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW HAMPSHIRE




In Re: Gerald Roya
                                                 Case No. 1:20-mc-20-LM


                         NOTICE OF PROVISIONAL SEAL




     The above noted matter has been provisionally sealed pending your

review.    If a motion to seal in accordance with the provisions of LR

83.12 is not filed by Tuesday, February 25, 2020, the case will be

unsealed.



                                                Daniel J. Lynch
                                                Clerk of Court

Date: February 14, 2020


Cc: Donald A. Kennedy, Esquire
